Per Curiam.
Respondent was admitted to practice by this Court in 1991. He maintains an office for the practice of law in the City of Schenectady, Schenectady County.
We grant a motion by petitioner to confirm a Referee’s report insofar as it sustained three charges of professional misconduct and to disaffirm the report insofar as it did not sustain charge III. Respondent opposed the motion.
Respondent paid a State inmate incarcerated for a double homicide to help prepare appellate briefs in criminal cases in which respondent was assigned counsel or retained. The inmate had taken law courses while imprisoned and was authorized by the Commissioner of Correctional Services to assist other inmates with their legal proceedings. The informal arrangement between respondent and the inmate violated this Court’s attorney disciplinary rules (see, Code of Professional Responsibility DR 1-102 [a] [4], [5] [22 NYCRR 1200.3 (a) (4), (5)]; see also, NY Const, art III, § 24; Correction Law art 7). Respondent took steps to conceal the payments by sending them to the inmate’s sister and by not including them on vouchers submitted to this Court (see, DR 1-102 [a] [4], [5], [7] [22 NYCRR 1200.3 (a) (4), (5), (7)]). Respondent also shared legal fees with the inmate with respect to at least one appeal (see, DR 3-102 [22 NYCRR 1200.17]) and acquiesced in the inmate’s solicitation of other prisoners on respondent’s behalf (see, DR 2-103 [22 NYCRR 1200.8]).
We conclude that, to protect the public, deter similar misconduct and preserve the reputation of the Bar, respondent should be suspended from practice for a period of one year.
Crew III, J. P., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report in part and to disaffirm it in part is granted; and it is further ordered that respondent is found guilty of the professional misconduct set forth in the petition of charges; *696and it is further ordered that respondent is suspended from practice for a period of one year, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.